 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 213-8743
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 6:19-mj-00068-JDP
12                       Plaintiff,
13           v.                                         MOTION TO DISMISS; AND
                                                        [PROPOSED] ORDER THEREON
14    WILLIAM MATTHEWS PENNY III,
15                       Defendant.
16

17            Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

18   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

19   prejudice and in the interest of justice. The parties have reached a resolution in this matter

20   wherein the Government will dismiss the pending case and issue the Defendant a citation for

21   Present in the Park While Under the Influence of Alcohol, which the Defendant will pay through

22   the Central Violations Bureau within 60 days.

23

24          Dated: June 8, 2017                             Respectfully submitted,

25
                                                            /S/ Sean O. Anderson_______
26                                                          Sean O. Anderson
27                                                          Legal Officer
                                                            Yosemite National Park
28
                                                        1
1                                                 ORDER
2

3           Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the above referenced matter, United States v. Penny 6:19-mj-00068-
4
     JDP, be dismissed, without prejudice, in the interest of justice. The status conference currently
5
     scheduled for June 8, 2021 is vacated.
6

7

8    IT IS SO ORDERED.

9
            Dated: June 8, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
